 1

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10       JOSE JUAREZ,                                     No. 2:15-cv-1996 JAM DB P
11                           Plaintiff,
12             v.                                         ORDER
13       M. HLAING, et al.,
14                           Defendants.
15

16            Plaintiff is a state prisoner, proceeding without counsel, with a civil rights complaint

17   under 42 U.S.C. § 1983. Plaintiff alleges that defendants were deliberately indifferent to his

18   serious medical needs in violation of the Eighth Amendment. On May 16, 2019, defendants

19   Atienza and Hlaing filed a motion to opt out of the post-screening ADR project.1 After reviewing

20   the motion, the court finds good cause to grant defendants’ motion.

21            Accordingly, IT IS HEREBY ORDERED that:

22            1. Defendants’ request to opt out (ECF No. 117) is granted and the stay of this action is

23                  lifted; and

24   ////

25   ////

26   ////

27
     1
      On April 15, 2019, the court ordered the U.S. Marshal to serve the third remaining defendant,
28   Bhatia. (ECF No. 115.) To date, there is no indication Bhatia has been served.
                                                      1
 1            2. By separate order, the court will set a schedule for this case.

 2   Dated: May 24, 2019

 3

 4

 5

 6

 7

 8
     DLB:9
 9   DB/prisoner-civil rights/juar1996.optout.post.answer

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            2
